Citation Nr: 1645748	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-24 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a compensable disability rating prior to July 12, 2012, in excess of 20 percent effective July 12, 2012 to December 2, 2013, and a compensable rating thereafter, for right shoulder muscle strain.

3.  Entitlement to a compensable disability rating for allergic rhinitis.

4.  Entitlement to a compensable disability rating for a scar of the right ring finger.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In December 2015, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.

The issue of entitlement to residuals of a tendon injury to the right ring finger (other than a scar) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   As noted below, the Veteran is in receipt of Social Security Administration (SSA) disability benefits and these benefits appear to be based upon his service-connected disabilities.  Accordingly, TDIU has been incorporated as an issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the appeal for service connection for a skin disability, VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's October 1987 enlistment examination documented a specific finding of asymptomatic tinea versicolor on the chest.  As a skin condition was recorded on the Veteran's entrance examination, that condition, although apparently not symptomatic at the time, was "noted" upon entry into service.  As such, the Veteran is not presumed to have been sound on entry to service.  See 38 C.F.R. § 3.304.  

The Veteran testified at his December 2015 Board hearing that during service he had rashes and that his skin condition worsened by progressing to covering a larger part of his body. 

A December 1992 Report of Medical Examination for Active Guard Reserve shows that the Veteran had tinea versicolor on his upper back.  A January 1995 examination for expiration term of service (ETS) does not show any noted abnormalities of the skin.  A November 1997 Report of Medical Examination for enlistment in the Army Reserve shows that the Veteran was diagnosed with tinea versicolor of the back.  An August 2012 VA treatment record reflects a diagnosis of tinea versicolor. 

In July 2011, the RO denied the claim for service connection for a skin disability based on the determination that such disability was not aggravated by service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his current skin disability.  Accordingly, he should be scheduled for a VA examination.

With regard to the appeal for a higher rating for the service-connected right shoulder, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA examination in November 2010 to determine the severity of his service-connected right shoulder disability.  The ranges of right shoulder motions were reported and it was noted that there was no objective evidence of painful motion of the right shoulder.  There was no additional limitation with repetitive motion.

At his December 2015 Board hearing, the Veteran testified that he was unable to raise his right arm higher than his shoulder.  He also stated that there was pain in his right shoulder when reaching into the refrigerator to grab something.  The Board notes that the November 2010 examiner did not test the Veteran's right shoulder for pain on passive motion and in both weight-bearing and nonweight-bearing positions.  Thus, a new examination is required.

Additionally, the claims file demonstrates that the Veteran has been in receipt of Social Security Administration (SSA) benefits in the form of SSA disability insurance.  The Veteran submitted SSA records in January 2015, which reflect discussion of his PTSD and right shoulder disability.  However, the SSA records submitted appear to be incomplete.  Furthermore, the Board is uncertain whether the Veteran's award of SSDI is predicated on the remaining claimed disabilities currently in appellate status, to include allergic rhinitis, a skin disability, and a scar of the right ring finger, or on other disabilities which are not appeal.  Thus, in light of the uncertainty as to whether the Veteran's SSDI award and its associated records may pertain to his claims on appeal, the Board finds that the RO should attempt to determine if the SSDI benefits the Veteran receives are related to the issues on appeal, and, if so, should request these records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159 (c)(2).

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning in adjudicating that claim in accordance with 38 C.F.R. § 3.159 (c).  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination of his claimed skin disability by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether the skin disability that pre-existed the Veteran's entrance into service was clearly and unmistakably not aggravated during service; or, if it was aggravated, that any increase was clearly and unmistakably due to the natural progression of the disability.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.
 
The examination report must include a complete rationale for all opinions expressed.  

4. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right shoulder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both left and right shoulder motion (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of right shoulder motions:

What is the extent of any additional limitation of right shoulder motion (in degrees) due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right shoulder disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5. After any other development deemed necessary, the Veteran's claims, to include the claim of entitlement to a TDIU, should be readjudicated.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals












